     Case 9:20-cv-80015-DMM Document 1 Entered on FLSD Docket 01/07/2020 Page 1 of 7

ProSe8(Rev.12/16)ComplaintforViolationofFairtaborStandarlls


                                  U M TED STATES D ISTRICT COURT
                                                                  forthe

                                                  southemDisictofFlorida U
                                                                       Division

                     CassidyJ.Camp
                                                                           CaseNo.
                                                                                        (tobeflledfnbytheClerk'
                                                                                                              .
                                                                                                              çOs ce)
                        Plaintl
                              y-lls)
X rffsthefullnameofeachplaintf whofsWlfagthiscomplaint.                    Jury Trial: r
                                                                                       cAeckone)   g.
                                                                                                    --
                                                                                                     zlAres r--lèlo
Ff/;cnamesofalltheplainto cannotftinthespaceabove,
r/er ewrite e'
             Jeeattached'
                        'inthespace and attachan additional
pagewiththefulllistofnames)                                                             FILED BY R EE             D C.,
                             V-
                             -


          Overtime Building Miantenance INC.
                   Tim othy Finnerty                                                           JA8 2 ï 2222
                   W illiam Shofstall
                                                                                               ANGELA E. NO:LE
                                                                                              CLERK
                                                                                              s.    U S DjST.CQ
                        Defendantls)                                                            n.oF/LA.-w.p.s.
X rffethefullnameofeachdefendantwhof  .
                                      çbeingsued.Fflle
namesofalltheA-/èyzzfzza/
                        acannotftfathespaceabove,pleue
write Neeattacked''in thegwreand attach an 'zziz#frfozwlpage
wîthtkefullJfafofnamex)

                   CO U LM NT FOR V IOLA TION O F Fm                              LABO R STA ND ARD S

1.      n e Partiesto TM sCom plaint
        A.        ThePlalno tsl
                  Providethe inform ation below foreach plaintiffnam ed in thecom plaint.Attach additionalpagesif
                  needed.
                         Nam e                        Cassidy J.Camp
                           SkeetA ddress                       1035 35th Street
                           CityandCotmty                       W estPalm Beach (Palm Beach County)
                           State and Zip Code                  Florida 33407
                           TelephoneNtlmber                    620-931-8242
                           E-mailAddress                       cazcdcamp@ yahoom m

        B.        TheDefendantts)
                  Providetheinformation below foreach defendimtnam ed in the complaint whetherthe defendrmtisan
                  individual,a govem m entagency,an orgsniyxtion,ora corporation. Foran individualdefendnnt,
                  includetheperson'sjobortitlelœknownl.Attachadditionalpagesifneeded.

                                                                                                                          Page 1of6
     Case 9:20-cv-80015-DMM Document 1 Entered on FLSD Docket 01/07/2020 Page 2 of 7

ProSe8(Rev.1M 6)CoznplaintforviohtionofFairtaborStandnrdq

                 D efendantN o.1
                         Name                               Overtime Buijding Miantenance Inc.
                          Job orTitle (l
                                       fknown)
                          SkeetA ddress                     1335 Old Okeechobee Rd.Suite 500
                          City and Cotmty                   W estPalm Beach(Palm BeachCounty)
                          State and Zip Code                Florida 33401
                          TelephoneNum ber                  561-659-9791
                          E-mailAddressllfhmwnl             oïœ @ otuildingmaintenance.K m

                  DefendantNo.2
                         N ame                              Timothy Finnerty
                          Job orTitle lœknownl              Owner/cEo
                          SkeetA ddress                     1335 OI
                                                                  d Okeechobee Rd Suite 500
                          City atld County                  W estPalm Beach(PaIm BeachCounty)
                           Stte and Zip Code                Florida 33401
                          TelephoneNumblr                   561-659-9797
                          E-m ailAddress(î
                                         fknown)            olce@o*uil
                                                                     dingmaintenance.o m

                  DefendantN o.3
                         Nam e                              W illiam Shofstall
                          Job orTitle(œknown)
                           SkeetAddress                     828 Squire Dri
                                                                         ve
                           City and County                  W ellington(Palm BeachCounty)
                           State and Zip Code               Florida 33414
                           TelephoneNum ber                 561-659-9791
                           E-m ailA ddress (1t'
                                              2n0wn)

                  DefendantNo.4
                         N ame
                           Job orTitle ltfhlownl
                           SkeetA ddress
                           City and County
                           State andZip Code
                           TelephoneNlzmber
                           E-mailAddress(Ifu own)


                                                                                                 Page2of6
     Case 9:20-cv-80015-DMM Document 1 Entered on FLSD Docket 01/07/2020 Page 3 of 7

M Se8m ev.12/16)Comple tforviolationofFairImhnrStandards

        C.       Place ofEm ploym ent

                 TheaddressatwhichIam employedorwasemployedbythedefendsmtts)is

                         N ame                             Overtime Building Maintenance
                          SkeetAddress                     1335 OId Okeechobee Rd.Suite 500
                          City and Cotmty                  W estPalm Beach(PaIm Beach County)
                          State and Zip Code               Florida 33401
                          TelephoneNumber                  561-659-9791


H.      Basisfor Jurisdiction

        n isaction isbroughtpursuantto (checkallf/lllapp#):

              Z           FairLaborStandardsAct,mscodiseda29U.S.C.jj201to209.
              Z           Relevantstate law
              L           Relevantcity orcotmty law

m . Statem entofClaim

       Stateasbrieflyaspossiblethefactsofyotzrcase.Youma!wishtoincludefurtherdetailssuchasthenamesof
       otherpersonsinvolved in the eventsgiving riseto yourclalm s. Do notciteany cases.Ifm ore than oneclaim is
       assertedsnumbereach claim and m itea shortand plain statem entofeach claim in a separateparagraph.Attach
       additionalpagesifneeded.

       A.        Nature ofemployer'sbusiness:
                Commercialcleaning,janitorialandoscemaintenance.




       B.       Datesofemployment:
                Sept2018 -December23,2019




       C.        Employee'sjobtitleandadescriptionofthekindofworkdone:
                Accountant/Bookkeeper.lhandled forOvertime Building Miantenance.invoicing the custom ers.bank
                reconciliations,completing and producing financialstatements,paid the utilities,rentfortheiro/ce,
                makingdeposi
                           tsofthemoniesrecei
                                            vedfrom thecustomers,payroll,andHumanResources
                ForTimothy Finnerty,Ipaid carpayments,carinsurance,paid hI
                                                                         s house'spestcontrol


       D.        Rate,method,and gequency ofw agepam ent:


                                                                                                            Page3of 6
      Case 9:20-cv-80015-DMM Document 1 Entered on FLSD Docket 01/07/2020 Page 4 of 7

PD Se1(Rev.12/16)ComplnintforaCivilCase


                         b.       lfthedefendantisa corporation
                                  Thedefendant (name)                                       ,isincorporatedtmder
                                  thelawsofthe State of(name)                                        ,and hasits
                                  principalplace ofbusinessitlthe State of(name)                                 .
                                  Orishmorporatedunderthelawsof(foreiv nation)
                                  and hasitspe cipalplace ofbusinessin (name)

                         (Ifmore/àJnonedefendantisnamedinthecomplaint,Jl/cc:anadditionalpageprovidingthe
                         sameinformationforeachadditionaldefendant.
                                                                  )
                          '
                          l'
                           he Am otm tillConloversy

                          The amotm tillconkoversy-theam ounttheplaintiffclaim Rthedefendantowesorthe amountat
                          stako-ismoreth% $75,000,notcounting interestandcostsofcourt,because(explain):




m .     Statem entofClalm

        Writeashortandplainstatementoftheclaim.Donotmakelegalargqments.Stateasbrieflyaspossiblethe
         factsshow ing thateach plaintif isentitled to the dam agesorotherrehefsought. State how each defendantwas
         hw olved and whateach defendnntdid +atcaused theplaintil lmrm orviolated the plainti/ srights,including
        the datesand placesofthatinvolvem entorconduct. Ifm ore th* oneclaim isassertedsnllmbereach claim and
        w ritea shortand plain statementofeach claim in aseparate paragraph. Attach additionalpagesifneeded.
        1.Overtime Building Maintenance and Timothy Finnertym isclassified me as an lndependentContradorforover
        anyear(Sept.zol8-December2019).Iwaspaid withouttnxesdedudedfrom mychecks,notaxespaidinmy
        behal f,nooveïmepaygandnotolered anyemployee benefits(healthcareordental,vacation,sicktime,or
        holidaypay).
        2.Overtime Building Maintenance,Timothy Finnedy,and Iagreed on June 5,2019,Iwould be atthe company
        foratIeastanotheryear(June5,2020).IwaswrongfullyterminatedonDecemberA ,2019.
                                                                            :3

IV.     R elief

        Statebriefly and precisely whatdam agesorotherrelieftheplaintif asksthe courtto orden Do notm ake legal
        argum ents. Includeany basisforclaim ing thatthewrongsalleged are continuing atthepresenttim e. lnclude
        theam olmtsofany actualdam agesclaim ed fortheactsalleged and thebasisfortheseam ounts. H clude any
        punitiveorexem plary damagesclaim ed,the am otmts,and tlleremsonsyou claim you areentitled to actualor
        punitivemoney dnm ages.
        laskthe courtto orderOvedimeBuilding Miantenace andTimothyFinne# to pay:
        OvertimeW agesnotpaidforoverayearbecauseofbeing misclassitiedasIndependentContracto- $2,880.00
        Health/Dentalbenefits= $8000.00
        HolidayPar $1920.00
        Losswagesb- useofBreachofContrac> $19,500.00
        Emotionaldistress;Iosingjob(W rongfulTermination)andalImeanstoprovideformyfamilr $10,000.00
        Any otherdam ages the coud awards.
                                                                                                          Page4of 5
     Case 9:20-cv-80015-DMM Document 1 Entered on FLSD Docket 01/07/2020 Page 5 of 7

ProSe8R ev.12/163ComplaintforviolationofFairtaborStandards
                 Staded September2018at$20.00an hour,in December2018 at$22.00anhour,inJanuary 2019
                 $24.00 an hourandinJune2019$3000 permonth.



       E.         Nllmberofhoursactually worked eachweek in whichaviolationisclaimed:
                 42,47,46,45,50,50,46,48,46,47,47,and 46




                  Descriptionoftheallegedviolauonts)(checkall/o1appl
                                                                   yll
                             Failureto pay the minimllm wage (emlain)




                 Z           Failuretopayrequiredovern'me(cplain)
                             MisclassisedasanlndependentContractor;paidstaighthoursandnotovedime




                 Z           Otherviolationts)(explain)
                             Recordkeeping' ,myselfand otheremployyes records oftim e were notkeptin orderto
                             accurately pay ovedime




       G.        Datets)oftheallegedviolationts):
                 Sept2018 -December2019




       H.        Additionalfactj:
                 Iintewiewed twlce with the Defendantsclwastrained by the Defendant,Ireceived my paymenton the
                 Defendant's payrollday,and the Defendantcontrolled how my workwas done and completed-
                 There are servalotheremployees misclassfied as IndependentContractoo .The Defendants do this to
                 avoid overtime and paying taxes.




                                                                                                               Page4of 6
     Case 9:20-cv-80015-DMM Document 1 Entered on FLSD Docket 01/07/2020 Page 6 of 7

Pro Se8(Rev.12/16)ComplaintforviolationofFairlaaborStandards                                 '                  .


IV. ReEef

        Statebriefly and precisely whatdnm sgesorotherrelieftheplaintif asksthe courtto order. Do notm ake legal
        argtlm ents. Include any basisforclaiming thatthewrongsalleged arecontinuing atthe presenttime.Includethe
        amountsofanyactualdamagesclaimedfortheactsallegedandthebasisfortheseamounts.Includeanyyunitive
        orexemplary dnm agesclaim ed,the amounts,and thereasonsyou clsim you are entitled to actualorplmltw e
        money damages.
       HolidayPay= $1920.00
       OvertimeW agesnotpaidforoverayearbecauseofbeing misclassifiedasIndependentContrado- $2,880.00
       Health/Dentalbenests= $8000.00
       Punitive Damagesintheamountof$10,000.00




V.      Certm cadon and Closlng
        UnderFederalRuleofCivilProcedure 11,by signing belom lcertify to the bestofm y knowledge,information,
       andbeliefthatthiscomplaint:(1)isnotbeingpresentedforanimproperpurpose,suchastolmm.    qs,cause
       unnecessarydelay,orneedlesslyincreasethecostoflitigation;(2)issupportedbyexistinglaw orbya
       nonfrivolousargumentforextending,modifying,orreversingexistinglaw;(3)thefacfllnlcontentionshave
        evidentiay supportor,ifspeciscallysoidentised,willlikelyhaveevidentiarysupportaqerareasonable
       opport
            umtyforfnrtherhwestigauonPrdiscovery;and(4)thecomplaintotherwisecomplieswiththe
       requirementsofRule 11.


       A.         ForPartiesW ithoutan Attorney

                  Iar eeto providethe Clerk'sOm ce with any changesto my addresswhere case-related papersm ay be
                  served. Itmderstand thatmy failure to keep a currentad& esson 5lew1t11theClerk'sOm cem ay result
                  itlthe dism issalofm y case.

                  Date ofsigning:                  01/07/2020


                  SignatureofPlaintiff                              r
                  PrintedN am e ofPlaine            CassidyJ.Camp

       B.         For AttorReys

                  Dateofsi - g:


                  Signature ofAttorney
                  Pdnted Nam eofAttom ey
                  BarNumber


                                                                                                          Page5of6
     Case 9:20-cv-80015-DMM Document 1 Entered on FLSD Docket 01/07/2020 Page 7 of 7

ProSe8(Rev.12/16)ComplaintforviolafonofFairlaaborStandnrds

                  Nam eofLaw Firm
                  SkeetAddress
                  State and Zip Code
                  TelephoneNum ber
                  E-m ailA ddress




                                                                                 Page6of 6
